DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	This application claims priority to U.S provisional Patent Applications No.  62/783,640, filed on 12/21/2018, and is hereby incorporated by references.


Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 06/18/2021. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claims 1, 3-4 are objected to because of the following informalities:   
WPP, CTU, and CT as cited in claims 1, 3-4 should be written out as “Wavefront Parallel Processing (WPP), Coding Tree Units (CTU), Coding Tree (CT)” in their first occurrence. It is noted that these limitations are insufficient by themselves to give public notice to what an applicant regards as the invention.



Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2017/0238001A1) (hereinafter Li).
	Regarding claim 1, Li discloses a moving image decoding device (e.g. see abstract, Figs. 4, 6: decoder), being a moving image decoding device for decoding encoded data of a tile group splitting a picture into one or more rectangular regions (e.g. see paragraphs 0050-0052: partitioning into tiles; paragraphs 0073, 0085, 0091: CTU and each tile is a rectangular region) and consisting of one or more segments (e.g. see paragraphs 0055, 0085: slice segment; Figs. 7-8, 10, 17, paragraphs 0160, 0164), characterized by comprising:
	a header decoding portion (e.g. see paragraphs 0055: slice segment header), for decoding a number of tiles (e.g. see paragraphs 0073, 0074, 0085: encoding/decoding tiles; also see paragraphs 0101, 0106, 0115) and a WPP (e.g. see paragraphs 0106, 0120: the picture was encoded with WPP enabled for indicating rows of certain blocks (e.g., rows of CTUs); Figs. 7-8, paragraphs 0122-0124; paragraphs 00125-0127: enabling WPP; Fig. 15, paragraphs 0160, 0188, 0200: the width and the height of the block); and
	a CT information decoding portion, for decoding an end bit of the segment (e.g. see Figs. 7-8, 15, paragraphs 0201, 0202, 0205: start and end position or bit of the segment of the block; also see paragraphs 0208-0210),
	wherein when the WPP enabled flag is 1, after decoding a CTU at a right end of the CTU row, the CT information decoding portion decodes an end bit of a first segment having a fixed value (e.g. see paragraphs 0127, 0148: If entropy_coding_sync_enabled_flag equals 1, WPP is enabled for the picture(s); Figs. 7-8, 10 paragraphs 0122, 0125, 0149: the right (end) of the CTU row; also see Figs. 15-16, paragraphs 0164, 0169, 0182).
	Regarding claim 2, Lin discloses the moving image decoding device according to claim 1, wherein
	when the WPP enabled flag is 0 (e.g. see paragraphs 0125-0127: WPP is not enabled; also see paragraphs 0157, 0208), after decoding a CTU at the bottom right of a tile, the CT information decoding portion decodes an end bit of a second segment (e.g. see Figs. 15-17, paragraphs 0168, 0169, 0184: bottom-right position of the tile).
Regarding claim 3, this claim is moving image encoding device claim of a decoding device version as applied to claim 1 above, wherein the device performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Lin discloses the moving image encoding device (e.g. see Figs. 2a-3, 5a).
	Regarding claim 4, Lin discloses a moving image decoding device (e.g. see abstract, Figs. 4, 6: decoder), being a moving image decoding device for decoding encoded data of a tile group splitting a picture into one or more rectangular regions and consisting of one or more segments (e.g. see paragraphs 0050-0052: partitioning into tiles; paragraphs 0073, 0090, 0091: CTU and tiles which is a rectangular regions or slices; paragraphs 0073, 0085, 0091: CTU and each tile is a rectangular region), characterized in that 
	when an object tile group uses WPP group (e.g. see paragraphs 0106, 0120: the picture was encoded with WPP enabled for indicating rows of certain blocks (e.g., rows of CTUs); Figs. 7-8, paragraphs 0122-0124; paragraphs 00125-0127: enabling WPP), an end bit and a byte alignment of a segment are decoded at the end of a CTU row e.g. see paragraphs 0127, 0148: If entropy_coding_sync_enabled_flag equals 1, WPP is enabled for the picture(s); Figs. 7-8, 10 paragraphs 0122, 0125, 0149: the right (end) of the CTU row; also see Figs. 15-16, paragraphs 0164, 0169, 0182), and when the object tile group does not (e.g. see paragraphs 0125-0127: WPP is not enabled; also see paragraphs 0157, 0208).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486